                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                     NORTHERN DISTRICT OF ALABAMA

Fill in this information to identify your case:
Debtor 1                   William Melvin Long                                                            Check if this is an amended plan
                           Name: First Middle Last                                                        Amends plan dated:
Debtor 2                   Dawn Winters Bell
(Spouse, if filing)        Name: First Middle Last


Case number:
(If known)




Chapter 13 Plan

  Part 1:        Notices

To Debtor(s):          This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                       indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative
                       orders, and judicial rulings may not be confirmable.

                       In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders
                       that provision ineffective.

To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                       You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have
                       an attorney, you may wish to consult one.

                       If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                       confirmation at least 7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this
                       plan without further notice if no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of
                       claim must be filed in order to be paid under this plan.

                       The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)' failure to
                       check a box that applies renders that provision ineffective.

                          The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment
                       or no payment at all to the secured creditor.

                         The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest as set out in
                       Part 3, § 3.4.

                            The plan sets out nonstandard provision(s) in Part 9.

  Part 2:        Plan Payments and Length of Plan

2.1          Debtor(s) will make regular payments to the trustee as follows:

             $    895.00        per      month       for   60    months

             Debtor(s) shall commence payments within thirty (30) days of the petition date.

2.2          Regular payments to the trustee will be made from future income in the following manner (check all that apply):

                      Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:

                      Debtor(s) will make payments directly to the trustee.
                      Other (specify method of payment)




                                                                          Chapter 13 Plan                                                Page 1
        Case 19-00331-TOM13                          Doc 2       Filed 01/25/19 Entered 01/25/19 09:12:39                         Desc Main
                                                                Document      Page 1 of 5
                   William Melvin Long
Debtor(s):         Dawn Winters Bell                                        Case number:                                                   Eff (01/01/2019)

2.3         Income tax refunds and returns. Check one.

                     Debtor(s) will retain any income tax refunds received during the plan term.

                     Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                     return and will turn over to the trustee income tax refunds received during the plan term, if any.

                     Debtor(s) will treat income refunds as follows:
                     Disposable income on Schedule I
                     Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.

2.4         Additional payment (Check all that apply):

                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5         Adequate Protection Payments

            Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof
            of claim in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds
            are available after the proof of claim is properly filed.

  Part 3:      Treatment of Secured Claims

3.1         Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2         Request for valuation of security, claim modification, and hearing on valuation. Check one.

                     None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3         Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.

                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below:
                          1. were incurred within 910 days before the petition date and secured by a purchase-money security interest in a motor
                              vehicle acquired for the personal use of Debtor(s), or
                          2. were incurred within 1 year of the petition date and secured by a purchase-money security interest in any other thing of
                              value, or
                          3. are fully secured.
                     These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the
                     trustee as specified below. Unless otherwise ordered, the amount stated on a proof of claim or amended proof of claim controls
                     over any contrary amount listed below as to the estimated amount of the creditor's total claim, but the interest rate is controlled
                     by the plan.
                     The holder of any claim listed below will retain the lien until the earlier of:
                           (a) payment of the underlying debt determined under nonbankruptcy law, or
                           (b) discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditor.

                                     Monthly        Estimated
                                                                                                                               Monthly Fixed Monthly Fixed
                                    Adequate       Amount of                                           Value of     Interest
        Name of Creditor                                                    Collateral                                          Payment to    Payment to
                                    Protection      Creditor’s                                         Collateral     Rate
                                                                                                                                 Creditor       Begin
                                     Payment       Total Claim
        Autocash, Inc.               $70.00        $4,137.00      1994 Chevrolet Corvette          $6,975.00          5%         $90.00        07/2019
      Consumer Portfolio             $96.00        $8,384.00       2007 Dodge Ram 1500             $9,575.00          5%         $205.00       07/2019
           Service
 Global Lending Service             $240.00       $21,709.00         2015 Toyota Sienna            $24,025.00         5%         $455.00       07/2019




                                                                          Chapter 13 Plan                                              Page 2 of 5
         Case 19-00331-TOM13                     Doc 2       Filed 01/25/19 Entered 01/25/19 09:12:39                                 Desc Main
                                                            Document      Page 2 of 5
                   William Melvin Long
Debtor(s):         Dawn Winters Bell                                          Case number:                                                   Eff (01/01/2019)

3.4         Section 522(f) judicial lien and nonpossessory, nonpurchase-money ("Non-PPM") security interest avoidance. Check all that apply.

                      None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5         Surrender of collateral. Check one.

                      None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

  Part 4:      Treatment of Fees and Priority Claims

4.1         General

            Trustee’s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.

4.2         Chapter 13 case filing fee. Check one.

                      Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.
                      Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.

4.3         Attorney's fees.

            The total fee requested by Debtor(s)’ attorney is $ 3,750.00 . The amount of the attorney fee paid prepetition is $ 0.00 . The
            balance of the fee owed to Debtor(s)’ attorney is $ 3,750.00 , payable as follows (check one):
                   $ 800.00       at confirmation and $ 400.00        per month until 07/2019, then $ 75.00          per month thereafter until paid in full,
                   or
                   in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.

4.4         Priority claims other than attorney’s fees and domestic support obligations. Check one.

                      None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                      The other priority claims are:

                                                         Estimated Amount of Claim           Monthly Fixed Payment, if          Monthly Fixed Payment, if
                  Name of Creditor
                                                                 to be Paid                      any, to Creditor                    any, to Begin
      Alabama Department of Revenue                                 $200.00                             $10.00                            07/2019
         (2017 State Income Taxes)

4.5         Domestic support obligations. Check one.

                      None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

  Part 5:      Treatment of Nonpriority Unsecured Claims

5.1         Nonpriority unsecured claims not separately classified.

            Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.

5.2         Percentage, Base, or Pot Plan. Check one.

                      100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.
                      Percentage Plan. This plan proposes to pay            % of each allowed nonpriority unsecured claim.
                      Pot Plan. This plan proposes to pay $      5,700.00      , distributed pro rata to holders of allowed nonpriority unsecured claims.
                      Base Plan. This plan proposes to pay $           to the trustee (plus any tax refunds, lawsuit proceeds, or additional payments
                      pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any, after
                      disbursements have been made to all other creditors provided for in this plan.




                                                                           Chapter 13 Plan                                                Page 3 of 5
       Case 19-00331-TOM13                        Doc 2       Filed 01/25/19 Entered 01/25/19 09:12:39                                  Desc Main
                                                             Document      Page 3 of 5
                   William Melvin Long
Debtor(s):         Dawn Winters Bell                                      Case number:                                                 Eff (01/01/2019)

5.3         Interest on allowed nonpriority unsecured claims not separately classified. Check one.

                     None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4         Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

                     None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5         Other separately classified nonpriority unsecured claims. Check one.

                     None. If “None” is checked, the rest of § 5.5 need not be completed or reproduced.

  Part 6:      Executory Contracts and Unexpired Leases

6.1         The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured.
            Check one.

                     None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                     Assumed items. Current installment payments will be disbursed either by the trustee or paid directly by Debtor(s), as specified
                     below. Arrearage payments will be disbursed by the trustee. The final two columns include only payments disbursed by the
                     trustee rather than by Debtor(s). Unless otherwise ordered, the amounts listed on a proof of claim or amended proof of claim
                     control over any contrary amounts listed below as to the estimated amount of the current installment payment and arrearage.

                                                                                             Amount of
                               Description of leased property     Current installment                           Monthly fixed          Monthly fixed
      Name of Creditor                                                                     arrearage to be
                                   or executory contract               payment                                payment to creditor     payment to begin
                                                                                                paid
      Marilyn Long              Leased residential real                $680.00                  N/A                  N/A                    N/A
                                      property
                                                                Disbursed by: Debtor(s)

                                                                To begin: 02/2019

6.2         The executory contracts and unexpired leases listed below are rejected:

                     None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.
                     Rejected items.

                  Name of Creditor                                          Description of Leased Property or Executory Contract
NPRTO Southy-East, LLC                              Furniture


  Part 7:      Sequence of Payments

7.1         Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments set
            forth in the administrative order for the division in which this case is pending.

  Part 8:      Vesting of Property of the Estate

8.1         Property of the estate will vest in Debtor(s) (check one):

                     Upon plan confirmation.
                     Upon entry of Discharge

  Part 9:      Nonstandard Plan Provisions

                     None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.




                                                                         Chapter 13 Plan                                            Page 4 of 5
       Case 19-00331-TOM13                      Doc 2      Filed 01/25/19 Entered 01/25/19 09:12:39                                Desc Main
                                                          Document      Page 4 of 5
                William Melvin Long
Debtor(s):      Dawn Winters Bell                                    Case number:                                              Eff (01/01/2019)



 Part 10:    Signatures:

Signature(s) of Debtor(s) required.

Signature(s) of Debtor(s) (required):

X    /s/ William Melvin Long                                                 Date    January 25, 2019
     William Melvin Long

X    /s/ Dawn Winters Bell                                                   Date    January 25, 2019
     Dawn Winters Bell


Signature of Attorney for Debtor(s):
X    /s/ Robert D. Reese                                                     Date    January 25, 2019
     Robert D. Reese
Name/Address/Telephone/Attorney for Debtor(s):
     Robert D. Reese
     15 Southlake Lane, Suite 140
     Birmingham, AL 35244
     (205) 802-2200

By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of
the provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions
included in Part 9.




                                                                   Chapter 13 Plan                                          Page 5 of 5
       Case 19-00331-TOM13                  Doc 2      Filed 01/25/19 Entered 01/25/19 09:12:39                           Desc Main
                                                      Document      Page 5 of 5
